925 F.2d 487
288 U.S.App.D.C. 256
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ASSASSINATION ARCHIVES AND RESEARCH CENTER, INC., Appellant,v.CENTRAL INTELLIGENCE AGENCY.
No. 89-5414.
United States Court of Appeals, District of Columbia Circuit.
Feb. 14, 1991.

Before RUTH BADER GINSBURG, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  Upon full review of the case, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.  See D.C.Cir.R. 14(c).


2
We conclude, in accord with the district court, that FOIA Exemption 5, 5 U.S.C. Sec. 552(b)(5), was properly invoked with respect to Document 2.  At oral argument, counsel for the government represented to the court that Document 2 was an attachment to Document 1.  The information contained in Document 1 confirms that Document 2 was both predecisional and deliberative, and therefore entitled to the "executive privilege" shield afforded by Exemption 5.  It is, therefore,


3
ORDERED and ADJUDGED that the decision from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).